21-10436-tmd Doc#47 Filed 07/09/21 Entered 07/09/21 07:14:41 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: July 08, 2021.

                                                                           __________________________________
                                                                                     TONY M. DAVIS
                                                                           UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                                  UNITED STATES BANKRUPTCYCOURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION


      In re:                                                     Chapter 11
                                                                 (Subchapter V)
      MARY BRENNA RYLEE,
                                                                 Case No. 21-10436
                       Debtor.


       ORDER GRANTING EXPEDITED AGREED MOTION FOR ORDER MODIFYING
       THE AUTOMATIC STAY TO ALLOW DETERMINATION OF CUSTODY ISSUES

               CAME ON for consideration the Expedited Agreed Motion for Order Modifying the

  Automatic Stay to Allow Determination of Custody Issues, filed on July 7, 2021 (Docket No. 43)

  (the “Motion”).1 The Court having jurisdiction to consider the Motion and the relief requested

  therein pursuant to 28 U.S.C. §§ 157 and 1334, and it appearing that venue is proper before this

  Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having

  been provided, and it appearing that no other or further notice need be provided; and the Court



  1
      Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                                                                          7
  HB: 4817-1768-3440.4
21-10436-tmd Doc#47 Filed 07/09/21 Entered 07/09/21 07:14:41 Main Document Pg 2 of 2




  having reviewed the Motion and the record before it, finds that the relief sought in the Motion has

  merit and should be GRANTED. It is therefore

         ORDERED that the automatic stay is lifted for the purpose of allowing the Divorce Court

  to enter and enforce judgments and orders in the Divorce Proceeding to the extent permitted by 11

  U.S.C. § 362(b) related to the Child Custody Matters; it is further

         ORDERED that issues concerning any alimony, child support, other monetary obligations

  of the Parties, or property valuation or division will not be determined without further approval

  from this Court to the extent such approval is necessary; it is further

         ORDERED that this Court shall retain jurisdiction to interpret and enforce this Order.

         SO ORDERED.

                                                      ###

  Submitted by:

  Lynn Hamilton Butler
  State Bar No. 03527350
  Jameson J. Watts
  State Bar No. 24079552
  111 Congress Avenue, Suite 1400
  Austin, Texas 78701
  Tel: (512) 472-5456
  Fax: (512) 479-1101
  lynn.Butler@huschblackwell.com
  jameson.watts@huschblackwell.com

  PROPOSED COUNSEL FOR DEBTOR
  MARY BRENNA RYLEE




                                                                                                   8
  HB: 4817-1768-3440.4
